Citation Nr: 9921713	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability.

3. Entitlement to service connection for cervical spine 
disability.

4. Entitlement to service connection for low back disability.

5. Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for disability resulting from treatment of 
cervical spine disability by the Department of Veterans 
Affairs.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and December 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

In its December 1997 supplemental statement of the case, the 
RO included in appellate status the issue of whether new and 
material evidence had been submitted to warrant reopening a 
claim for service connection for a chin scar.  The Board 
notes however, that in his February 1996 substantive appeal 
and June 1996 personal hearing testimony the veteran confined 
his arguments to post-traumatic stress disorder and right 
knee disability.  Accordingly, the issue of service 
connection for a right chin scar on a finality basis is not 
in appellate status and will not be addressed in this remand.  
38 C.F.R. § 20.202 (1998).


REMAND

Review of the veteran's February 1996 substantive appeal 
reveals that he requested a hearing before a Member of the 
Board.  According to a note from the veteran's representative 
received at the RO on March 3, 1999, the veteran was unable 
to appear at his scheduled video conference hearing due to 
personal problems and because treatment at the VA Medical 
Center in Tomah, Wisconsin, was pending.  The representative 
requested that another video conference hearing be scheduled 
for the veteran.  Thus, further development is indicated in 
order to schedule an appropriate hearing and in order to 
secure any further available treatment records from the VA 
Medical Center in Tomah, Wisconsin. 

The Board notes, that the veteran has stated that he has been 
receiving Social Security Administration (SSA) disability 
benefits.  The RO has requested copies of the medical records 
used by SSA in its decision concerning the granting of 
disability benefits.  However, a copy SSA decision with 
respect to the granting of benefits has not yet been 
associated with the claims file.

Accordingly, further development by the RO is warranted.  
Therefore, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for the disabilities on appeal.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
which are not currently of record and 
associate them with the claims folder.  
Regardless, the RO should obtain and 
associate with the claims file all 
medical records from the VA Medical 
Center in Tomah, Wisconsin, reflecting 
psychiatric treatment of the veteran. 

2. The RO should obtain from SSA the 
records pertinent to the veteran's 
claim for SSA disability benefits.  
Following receipt of any additional 
evidence, the RO should readjudicate 
the issues listed on the title page of 
this remand.  Notice of the 
determination should be provided to 
the veteran and his representative.  
If the benefits sought are not 
granted, a supplemental statement of 
the case should be issued with the 
appropriate opportunity to respond.

3. Thereafter, the RO should schedule the 
veteran for a personal hearing, before 
a Member of the Board appearing at the 
RO or by video conference technology, 
at the earliest possible occasion.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



